       Case 4:18-cv-07229-YGR Document 208 Filed 06/15/21 Page 1 of 3



 1    EDWARD G. POPLAWSKI (SBN 113590)           JUANITA R. BROOKS (CA SBN 75934)
      epoplawski@wsgr.com                        brooks@fr.com
 2    OLIVIA M. KIM (SBN 228382)                 ROGER A. DENNING (CA SBN 228998)
      okim@wsgr.com                              denning@fr.com
 3
      TALIN GORDNIA (SBN 274213)                 JASON W. WOLFF (CA SBN 215819)
 4    tgordnia@wsgr.com                          wolff@fr.com
      STEPHANIE C. CHENG (SBN 319856)            MEGAN A. CHACON (CA SBN 304912)
 5    stephanie.cheng@wsgr.com                   chacon@fr.com
      WILSON SONSINI GOODRICH & ROSATI           K. NICOLE WILLIAMS (CA SBN 291900)
 6    Professional Corporation                   nwilliams@fr.com
      633 West Fifth Street, Suite 1550          FISH & RICHARDSON P.C.
 7
      Los Angeles, CA 90071                      12860 El Camino Real, Suite 400
 8    Telephone: (323) 210-2900                  San Diego, CA 92130
      Facsimile: (866) 974-7329                  Phone: (858) 678-5070 /Fax: (858) 678-5099
 9
      RYAN R. SMITH (SBN 229323)                 ROBERT P. COURTNEY (CA SBN 248392)
10    rsmith@wsgr.com                            courtney@fr.com
11    CHRISTOPHER D. MAYS (SBN 266510)           FISH & RICHARDSON P.C.
      cmays@wsgr.com                             3200 RBC Plaza
12    WILSON SONSINI GOODRICH & ROSATI           60 South 6th Street
      Professional Corporation                   Minneapolis, MN 55402
13    650 Page Mill Road                         Phone: (612) 335-5070 /Fax: (612) 288-9696
      Palo Alto, CA 94304-1050
14    Telephone: (650) 493-9300                  Attorneys for Plaintiff
15    Facsimile: (650) 493-6811                  FINJAN LLC

16    Attorneys for Defendant
      QUALYS INC.
17
                            IN THE UNITED STATES DISTRICT COURT
18
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20                                   OAKLAND DIVISION

21   FINJAN LLC                              )      CASE NO.: 4:18-cv-07229-YGR (TSH)
                                             )
22                  Plaintiff,               )      JOINT MOTION TO STAY
                                             )      LITIGATION
23          v.                               )
24                                           )
     QUALYS INC.,                            )
25                                           )
                    Defendant.               )
26                                           )
27

28

     CASE NO. 4:18-cv-07229-YGR                                              JOINT MOTION TO STAY
       Case 4:18-cv-07229-YGR Document 208 Filed 06/15/21 Page 2 of 3



 1          The parties jointly request the Court stay the litigation pending the outcome of appellate

 2   review of the court’s summary judgment order in Finjan v. ESET (S.D. Cal. Case No. 17-cv-0183)

 3   (“ESET Action”).

 4          As the parties informed the Court during the March 26, 2021, hearing in this action, the

 5   court in the ESET Action issued a summary judgment order finding U.S. Patent Nos. 6,154,844

 6   and 6,804,780 invalid under 35 U.S.C. § 112 for indefiniteness (“ESET Order”). See Transcript

 7   of March 26, 2021 Hearing at 31:4-37:4 and 43:3-44:11; Dkt. No. 869 of ESET Action. Finjan

 8   will appeal the ESET Order, and its predicate claim construction order. Qualys maintains that the

 9   ESET Order and the outcome of any appellate review are relevant to the instant litigation because

10   (1) the’844 Patent is asserted in this case and (2) a second patent asserted in this case—U.S. Patent

11   No. 8,677,494—is a continuation of the ’780 Patent.

12          After meeting and conferring over the issues, the parties agree that the interests of judicial

13   economy as well as the resources of the Court and the parties are best served by staying this

14   litigation pending the outcome of Finjan’s appeal. For example, the ’844 and ’494 Patents are

15   among four presently asserted patents in this litigation; these two patents therefore represent a

16   significant number of issues in the case that may be resolved or narrowed based on the outcome

17   of Finjan’s appeal (such as the parties’ several infringement and invalidity theories regarding these

18   two patents). Moreover, if the appeal affirms the ESET Order, it would dispose of the ’844 Patent

19   (and, Qualys contends, the ’494 Patent); however, if the appeal reverses the ESET Order or the

20   underlying claim construction order, it would resolve Qualys’s collateral estoppel defense for this

21   particular issue. Waiting for resolution of Finjan’s appeal could also reduce the burden on the

22   Court by potentially eliminating or narrowing summary judgment issues for the Court to decide.

23          The parties therefore jointly request the Court stay the litigation, including all pending

24   deadlines related to their summary judgment motions and the hearing for the same, pending the

25   completion of any appellate review of the order at Dkt. No. 869 in the ESET Action.

26

27

28

     CASE NO. 4:18-cv-07229-YGR                       1                               JOINT MOTION TO STAY
       Case 4:18-cv-07229-YGR Document 208 Filed 06/15/21 Page 3 of 3



 1                                                   Respectfully submitted,

 2                                                   FISH & RICHARDSON P.C.
 3
       Dated: June 15, 2021                    By:   /s/ Juanita R. Brooks
 4                                                   JUANITA R. BROOKS

 5                                                   Counsel for Plaintiff
                                                     FINJAN, LLC
 6

 7
                                                     WILSON SONSINI GOODRICH & ROSATI
 8

 9     Dated: June 15, 2021                    By:   /s/ Christopher D. Mays
                                                     CHRISTOPHER D. MAYS
10
                                                     Counsel for Defendant
11                                                   QUALYS INC.
12

13
                         ATTESTATION PURSUANT TO CIVIL L.R. 5-1(I)
14
            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
15
     document has been obtained from any other signatory to this document.
16

17

18                                                    /s/ Christopher D. Mays
19                                                    Christopher D. Mays

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                       2                               JOINT MOTION TO STAY
